OPINION
By THE COURT.
This matter is submitted on the motion of plaintiff-appellant to certify the record to the Supreme Court for review and final determination for the reason that the judgment of this Court is in conflict with the judgment of the Court of Appeals of Lucas County, Ohio, in the case of Meister v Day, 20 Oh Ap, 224. We doubt whether a conflict exists; at least one distinguishing' feature between the two cases could be pointed out. However, we resolve any doubt as to the existence of a conflict in favor of plaintiff-appellant as the question involved is exceedingly important and should be passed upon by the Supreme Court.
Motion to certify sustained.
' WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.